DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
 	The amendment filed on 11/16/2021 has been entered.   No claims have been added or cancelled.  Claims 1-20 remain pending in this application.

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 4-5, 7, 11-13, 15-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruszelnicki (US Pub 2018/0339597) in view of Li (US Pub 2010/0250041) and further in view of Abe (US Pub 2012/0249088).
 	Regarding claims 1 and 12, Kruszelnicki discloses a control method for the charging of a battery (fig. 1, element 46 and ¶ 0055) of a vehicle (¶ 0062; can be plug-in hybrid vehicles), the control method comprising steps of: 
 	connecting a diagnostic device (fig. 1, element 18) to a control unit (comprises: fig. 1, element 44; BMS of a Hybrid control unit) of the vehicle and a battery charger (includes/comprises fig. 1, element 24) to a battery of the vehicle (46); 
 	requesting a parameter of the battery of the vehicle from the engine control unit by the diagnostic device (¶ 0057; the controller 18 is in operational communication with the BMS 44 such that data including: the state of charge of the battery pack 46, temperature of the battery pack 46, etc); 
 	receiving the parameter of the battery of the vehicle by the diagnostic device (¶ 0057 and fig. 1); 
 	transmitting the parameter of the battery of the vehicle by the diagnostic device to a battery charger (¶ 0053; the power regulator/pulse modulator 20 adjusts the amount of power that will go to the batteries/battery pack of the electric vehicle and executes pulse charging of the electric vehicle, as instructed by the controller 18.  Therefore, the three-phase transformer 22 further adjusts the voltage to a desired level, as directed by the controller 18 [e.g., 400V or 800V depending on the battery voltage of the vehicle 40 being charged] after identifying the need of the battery pack); 
¶ 0054; rectifying the voltage to the proper threshold to safely charge the vehicle 40 by the rectifier 24).
 	However, Kruszelnicki does not expressly disclose the control unit of the hybrid vehicle is an engine control unit. 
 	Li further discloses an existing hybrid electric vehicle further includes a hybrid control unit (HCU), a battery management system (BMS), an engine management system (EMS), a motor control unit (MCU), etc. in ¶ 0033.  Therefore, when the BMS feeds back battery related parameters to a HCU, the HCU is able to send a torque request to an EMS and the MCU upon reception of a power request…finally wheels to drive the vehicle to run in ¶ 0048.

    PNG
    media_image1.png
    740
    1460
    media_image1.png
    Greyscale

 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kruszelnicki to incorporate with the teaching of Li by having the hybrid control unit, the engine management system and the motor control unit in the invention of Kruszelnicki, because it would be advantageous to limit current of 
 	Kruszelnicki in view of Li does not teach wherein the step of configuring the battery charger includes selecting a charging model using a best fit matching of a set of prioritized parameters, wherein the charging model is based on a periodic variation of electrical power, electrical current, charging time, and charging interruption time of the battery.
 	Abe discloses a system includes a system includes a power storage device including: a secondary battery; an acquisition unit that acquires charging period information for charging the secondary battery; and a charge control unit that calculates a charging power value on the basis of the charging period information and controls charging power used for charging the secondary battery so that the value of the charging power is equal to the calculated charging power value in ¶ 0118.  Therefore, the charge control unit is able to select a charging method (model) on the basis of the charging period information (¶ 0055; includes start time and end time/interruption time) and the charging power value (charge current and charge power; see ¶ 0040, 0062) in ¶ 0124.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kruszelnicki in view of Li to incorporate the teaching of Abe by selecting a charging method on the basis of the charging period information and the charging power value as suggested by Abe, because it would be advantageous to prevent the battery from being charged with an unnecessarily rapid charging current, and further prolong the life of the battery and suppress the deterioration of the battery.
Regarding claims 2 and 13, Kruszelnicki discloses wherein the step of configuring comprises an indication on the connection of the battery charger to the battery of the vehicle (¶ 0057; the controller 18 is in operational communication with the BMS 44 such that data including the state of charge of the battery pack, etc.   When the controller 18 is able to receive the battery pack parameters, it indicates the vehicle is correctly connected).
 	Regarding claims 4 and 15, Kruszelnicki discloses wherein the indication indicates whether the condition of the battery of the vehicle is good or defective (¶ 0057; the BMS is able to monitor the state of health of the battery pack).
 	Regarding claims 5 and 16, Kruszelnicki discloses the control method further comprising evaluating a charging level of the battery of the vehicle (¶ 0057; further monitors the state of charge of the battery pack).
 	Regarding claims 7 and 17, Kruszelnicki discloses the control method further comprising managing a charging current based on the vehicle consumption (see fig. 3 and ¶ 0053; the controller 18 is configured to manage charging current and voltage).
 	Regarding claims 11 and 20, Kruszelnicki further discloses the control method further comprising automatically powering on the battery charger after a power interruption (fig. 1, element 26; Pulse charge module with a plurality of relaxation time.  Therefore, the battery charger is able to automatically receiving power after the relaxation time).

s 3, 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruszelnicki in combination of Li and Abe as applied to claim 2 above, and further in view of Brown et al. US Pub 2012/0206100 (hereinafter Brown).
 	Regarding claims 3 and 14, Kruszelnicki in combination of Li and Abe fails to teach wherein the indication indicates whether the connection of the battery charger to the battery of the vehicle is correct or incorrect.
 	However, Brown discloses an electric vehicle supply circuit includes a controller or other logic can also provide information to a user regarding the status of the power source wiring.  When the controller can cause an LED or other indicator on an EVSE system to flash in different modes to indicate correct/incorrect ground monitor and/or polarity reversal conditions in ¶ 0145.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kruszelnicki in combination of Li and Abe to incorporate at least one or more indicators to indicate correct/incorrect ground monitor and/or polarity reversal conditions in the EVSE as suggested by Brown, because it would be advantageous to provide an additional margin of safety by enabling the indicator to indicate unsafe condition.
 	Regarding claim 6, Kruszelnicki discloses wherein the indication indicates whether the condition of the battery of the vehicle is correct or incorrect (¶ 0057; the BMS is able to monitor the state of health of the battery pack).

s 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruszelnicki in combination of Li and Abe as applied to claim 1 above, and further in view of Rizzo (US Pub 2011/0057624).
 	Regarding claims 8 and 18, Kruszelnicki in combination of Li and Abe fails to disclose the control method further comprising entering a floating mode on a condition that the battery is fully charged.
 	However, Rizzo further discloses a battery charging method further includes a float charger process.  The float charge process can be utilized to maintain the battery in a substantially fully charged state as suggested by Rizzo in ¶ 0032.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kruszelnicki in combination of Li and Kura Abe to incorporate a float charge process in the system as suggested by Rizzo, because it would be advantageous to extend the service time of the battery while in use.

	Claims 9-10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruszelnicki in combination of Li and Abe as applied to claim 1 above, and further in view of Boggs et al. US Pub 2002/0068998 (hereinafter Boggs).
 	Regarding claim 9, Kruszelnicki in combination of Li and Abe fails to teach the control method further comprising detecting an engine start.
 	However, Boggs further discloses a system/method for determining “engine on status” includes a vehicle system controller (VSC) is able to determine the need for the engine to be on, starts the engine, and then determine “engine on” status by comparing crankshaft speed variation to a threshold in ¶ 0015. 

	Regarding claim 10, Kruszelnicki discloses the control method further comprising discontinuing charging the battery (¶ 0082).
 	Regarding claim 19, Kruszelnicki in combination of Li and Abe discloses the diagnostic device is configured to discontinue charging the battery (Kruszelnicki, ¶ 0082). 
 	Kruszelnicki in combination of Li and Abe fails to teach the diagnostic device is configured to detecting an engine start.
 	However, Boggs further discloses a system/method for determining “engine on status” includes a vehicle system controller (VSC) is able to determine the need for the engine to be on, starts the engine, and then determine “engine on” status by comparing crankshaft speed variation to a threshold in ¶ 0015. 
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kruszelnicki in view of Li and Abe to incorporate with the teaching of Boggs by having a vehicle system controller in the system, because it would be advantageous to reduce losses associated with converting energy into and out of chemical energy in the battery.


Response to Arguments
 	Applicant’s arguments, see pages 5-6, filed 11/16/2021, with respect to the rejection(s) of claim(s) 1 and 12 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Abe.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        11/22/2021